Order entered April 27, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00787-CR

                                ARMANDO OVIEDO NINO, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-55053-S

                                             ORDER
        The Court REINSTATES this appeal.

        On January 15, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed and to make findings regarding State’s Exhibit no. 1. We

have received both appellant’s and the State’s briefs. Accordingly, we VACATE the January

15, 2015 order to the extent it requires findings regarding appellant’s brief.

        We GRANT appellant’s February 19, 2015 motion to extend time to file his brief and the

State’s March 31, 2015 motion to extend time to file its brief. We ORDER the two briefs filed

as of the date of this order.

        To date, we have not received the trial court’s findings regarding State’s Exhibit no. 1 or

a copy of State’s Exhibit no. 1 in a readable format, nor have we received a response to either of
two letters inquiring about the status of the findings regarding the exhibit. The appeal cannot

proceed to submission until the issue of State’s Exhibit no. 1 is resolved.

       Accordingly, this Court ORDERS Amber Givens, Presiding Judge of the 282nd Judicial

District Court, to make findings regarding whether the DVD exhibit identified as State’s Exhibit

no. 1 can be converted to MP4 format or another format apart from an .AXE file. If the

Honorable Amber Givens finds that that the DVD exhibit can be converted to MP4 or another

format other than an .AXE, the Court shall also make a finding as to the type of format and the

date by which a new copy of State’s Exhibit no. 1 will be filed.

       We ORDER the Honorable Amber Givens, Presiding Judge of the 282nd Judicial

District Court, to transmit a record of the proceedings, which shall include written findings and

recommendations, to this Court within TWENTY-ONE DAYS of the date of this order.

       We ABATE the appeal to allow the Honorable Amber Givens to comply with the above

order. The appeal shall be reinstated twenty-one days from the date of this order or when the

findings are received, whichever is earlier.

                                                      /s/    ADA BROWN
                                                             JUSTICE